PER CURIAM.
Howard Toole sought a belated appeal and, after considering the contravening arguments presented by the respondent, jurisdiction was relinquished to the circuit court with directions to appoint a commissioner, conduct a hearing, and issue a written recommendation. See Schubert v. State, 23 Fla. L. Weekly D1353 (Fla. 1st DCA June 3, 1998). The commissioner recommended that a belated appeal be granted, and the respondent has not timely opposed that recommendation. Accordingly, the petition for writ of habeas corpus for a belated appeal from the order of August 11, 1997, which denied a motion to correct the sentence in Bay County ease number 96-397-G, is granted. Upon issuance of a mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D).
JOANOS, MINER and WEBSTER, JJ., concur.